NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LEONARDO AMARO-BORILLA,                          No.   16-70337

                Petitioner,                      Agency No. A090-514-817

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted February 3, 2020**
                                 Pasadena, California

Before: IKUTA and LEE, Circuit Judges, and MARBLEY,*** District Judge.

      Leonardo Amaro-Borilla, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeal’s decision affirming an Immigration Judge’s

denial of: (i) his application for withholding of removal and relief under the

Convention Against Torture; and (ii) his motion for recusal. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Algenon L. Marbley, Chief United States District
Judge for the Southern District of Ohio, sitting by designation.
under 8 U.S.C. § 1252, and we deny the petition.

      1.     We review the denial of withholding of removal and CAT relief for

substantial evidence. See Silva-Pereira v. Lynch, 827 F.3d 1176, 1184 (9th Cir.

2016). We must deny the petition unless “the evidence not only supports a contrary

conclusion, but compels it.” See id. (emphasis in original). Where, as here, the BIA

“adopts the decision of the IJ,” we review “the IJ’s decision as if it were that of the

BIA.” Abebe v. Gonzales, 432 F.3d 1037, 1039 (9th Cir. 2005) (citations omitted).

      Substantial evidence supports the IJ’s adverse credibility determination. First,

the IJ’s determination that Amaro-Borilla embellished his testimony that he assisted

a homicide prosecution is supported by record evidence showing that he disrupted

the prosecution’s trial efforts by lying on the stand. Second, Amaro-Borilla’s

testimony of being on the Mexican Mafia’s irrevocable death list is inconsistent with

his admission of regular non-violent interactions with Mexican Mafia members.

And third, his testimony regarding danger in Mexico does not compel a finding that

drug cartels will be able to identify and target Amaro-Borilla. These deficiencies in

Amaro-Borilla’s testimony undermine his claim that, if removed to Mexico, he will

be harmed by cartel members at the behest of the Mexican Mafia due to his

cooperation with law enforcement. See Singh v. Lynch, 802 F.3d 972, 975-77 (9th

Cir. 2015) (adverse credibility determination supported by substantial evidence

based on testimony’s “inherent implausibility” and “inconsistency with record


                                          2
evidence”).

      Based on Amaro-Borilla’s insufficient testimony, the evidence does not

compel a finding of probable persecution or torture in Mexico. See Tamang v.

Holder, 598 F.3d 1083, 1094-95 (9th Cir. 2010). Accordingly, the BIA did not err

in affirming the denial of withholding of removal and CAT relief.

      2.      We review de novo the denial of a motion for recusal. See Vargas-

Hernandez v. Gonzales, 497 F.3d 919, 921-25 (9th Cir. 2007). Recusal is warranted

only if the IJ demonstrated “a deep-seated favoritism or antagonism that would make

fair judgment impossible.” See id. at 925 (quoting Liteky v. United States, 510 U.S.
540, 555 (1994)).

      Amaro-Borilla is unable to satisfy this standard. The IJ’s comments regarding

Amaro-Borilla’s credibility reflect no “deep-seated” bias, the reference to Amaro-

Borilla’s gang membership was relevant to the plausibility of his testimony, and the

referral of his recusal motion to the disciplinary committee was based on a concern

regarding forum shopping. Amaro-Borilla’s claim of bias is further undermined by

the fact that the IJ sua sponte reopened proceedings after Amaro-Borilla presented

new evidence, affording him a second opportunity to provide testimony. Because

nothing in the record suggests that that a “fair judgment” was “impossible,” the

denial of recusal was proper. See id.

      DENIED.


                                         3